DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-9, and 21 are rejected.
Response to Arguments1
102/103
Applicant submits that “master node” as a tax node is not taught. (Rm. at 12.) Examiner is relying on the same citations as before. See Ginter (col. 261 ll. 60-67 to col. 262 ll. 1-31 (discussing taxes)).
Applicant submits that “none of the at least one member node is allowed to generate the security electronic file.” This language immaterially reduces language that was submitted before. Ginter teaches a “chain of control.” See Ginter at col. 179. This chain of control, with the use of METHODs, precludes, any of the VDE nodes from executing any method at will (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods).
Further, the language is broad and does disclose technical details as to how the prevention occurs. As such, Ginter’s chain is sufficient to teach this element.
101
Applicant points to paras. 0003-0004 of the Spec. as an alleged improvement to technology. Applicant however, quotes some passage but does not provide citations. Rm. at 13–14 (providing to paragraphs as to the citation). Nonetheless, Applicant alleges that the Spec. discloses: “since the paper carrier is required, the cost is high.” Turning a tax advantage and electrifying the tax process is not an 
Applicant further points to 0035 and 0060 and allegedly quotes the Spec. (Rm. at 14.) Allegedly, Applicant submits that the Spec. discloses: “data processing efficiency is high, and the cost is low due to the use of electronic file.” This is vague language as to the improvement. It appears that the Spec. is merely discussing the cost of electronic tax filing is reduced. This is a business improvement. 

Drawings
The drawings were received on 2/10/2022.  These drawings are acceptable.
Examiner’s Comments
Claim 1 is annotated as follows:
[(a)] a master node comprising a memory and a processor coupled to the memory; and
[(b)] at least one member node each comprising a memory and a processor coupled to the memory, the at least one member node including a first member node and a second member node, wherein:
[(c)] the master node and each of the at least one member node, each as independent block respectively, are connected to each other to form a block chain;
[(d)] the processor of the first member node is configured to provide access to a business entity, construct a security electronic file generation request for the business entity based on an occurrence of a trigger event, and transmit the security electronic file generation request to the master node, the trigger event being a consumption event at the business entity;
[(e)] the processor of the master node is configured to generate a security electronic file based on the security electronic file generation request from the first member node, and transmit the generated security electronic file to the second member node specified by the security electronic file generation request, wherein the master node is a tax collection authority node and the security electronic file is an electronic tax invoice;
[(f)] the processor of the second member node is configured to provide access to an individual 
[(g)] wherein among all nodes in the security electronic file processing system, only the single master node has an authority to generate the security electronic file, and none of the at least one member node is allowed to generate the security electronic file;
[(h)] wherein the operations on the security electronic file comprise transferring ownership of the security electronic file and performing a resource transfer operation associated with the security electronic file.
 
(end.)

Individual Terms
Claim
Evidence
BRI
Invoice
PGPUB 0039, 0044, 0050, 0055. Spec. does not provide any special meaning to invoice. Examiner is using dictionary.com to establish a sharp meaning, see https://www.dictionary.com/browse/invoice
a bill for goods or services
Security File
Defined by Invoice in claim 1.
invoice
Master node
Defined by “tax collection authority node” in claim 1
Tax authority node



Construction

Claim Language
Evidence
BRI
[(a)] a master node comprising a memory and a processor coupled to the memory; and

a tax authority node;
a first member node;
a second member node;
[(b)] at least one member node each comprising a memory and a processor coupled to the memory, the at least one member node including a first member node and a second member node, wherein:


[(c)] the master node and each of the at least one member 


[(d)] the processor of the first member node is configured to 
provide access to a business entity, 
construct a security electronic file generation request for the business entity based on an occurrence of a trigger event, and 
transmit the security electronic file generation request to the master node, the trigger event being a consumption event at the business entity;
“provide access” is not found in the Spec. ipsis verbis. Examiner is taking this as intended use.

The language of “for the business entity” is intended use.

0050 provides an example of trigger, which is a consumption.
the first member node configured to: 
based on a consumption event, generate a request for an invoice;
transmit the request to the TAN;

[(e)] the processor of the master node is configured to 
generate a security electronic file based on the security electronic file generation request from the first member node, and
transmit the generated security electronic file to the second member node specified by the security electronic file generation request, wherein the master node is a tax collection authority node and the security electronic file is an electronic tax invoice;

the TAN is configured to 
generate an invoice based on an invoice request from the first member node;
transmit the invoice to the second member node;
[(f)] the processor of the second member node is configured to 
provide access to an individual user, 
receive the security electronic file from the master node, and 
perform operations on the security electronic file through data communication with another member node;
“another member node” appears 7 times. When reading in light of the Spec., and newly submitted drawings on 2/10/2022, it is unclear whether this is referring to the member node 2 or a third node.
the second member node configured to:
provide access to a user;
receive the invoice;
perform operations on the invoice;
[(g)] wherein among all nodes in the security electronic file processing system, only the single master node has an 

wherein the TAN is only allowed to generate the invoice;
[(h)] wherein the operations on the security electronic file comprise transferring ownership of the security electronic file and performing a resource transfer operation associated with the security electronic file.
Element (h) further imposes a limitation on element (f) which is performed by the second member node.
Spec at 0059 disclose example of “fund transfer operation” for “transfer operation.”
the second member node configured to:
transferring funds associated with the invoice;




Conclusion as a Whole

For the purposes of §§101 and 103, Examiner is taking language as a whole from each element listed above, which were previously viewed in isolation, as follows:

A security electronic file processing system, comprising:
by the first member node:
based on a consumption event, generate a request for an invoice;
transmit the request to the TAN;
by the TAN:
generate an invoice, based on an invoice request from the first member node, wherein the TAN is only allowed to generate the invoice;
transmit the invoice to the second member node;
by the second member node:
provide access to a user;
receive the invoice;
transferring funds associated with the invoice.

(end.)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Examiner is also relying on PEG 2019 monopolistic analysis. For example, the last element of “performing operations” is broad language in light of the Spec. PGPUB (0044) discloses a species of “reimbursement”. However, it is clear that “perform operations” in light of the Spec. is at a high level. Simply put, Applicant is attempting to own any/all means of achieving a result and is using the computer as a pass through.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the nodes related to the master and members merely uses a computer as a tool to perform an abstract idea. Specifically, the nodes related to the master and members performs the steps or functions of as a tool 
Simply put, there is no improvement to any individual computer or the computer system as a whole. The subject matter is at a high level without the disclosure of any technical details.

    PNG
    media_image1.png
    317
    354
    media_image1.png
    Greyscale

Figure 1 reproduced from Spec. at Fig. 1 (finding no technical details).

    PNG
    media_image2.png
    655
    661
    media_image2.png
    Greyscale

Figure 2 reproduced from newly added Fig. 3 (02/10/2022) (finding no technical details)

Further, in view of Remarks (07/19/2021) at 9, Applicant submitted that the newly language of “tax authority node,” inter alia, distinguished itself from the prior art. This newly added language only cuts in the direction of the abstract for tax strategies. As such, there is no improvement to computer technology.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 
Dependent claims further describe the abstract idea of organizing human activity. Claim 3 includes encryption which does not improve the process. Claims 4/5/6 drills down further in business interactions. Claims 7/8 recite looking at the file. Claim 9 just verifies an invoice. Claim 21 just transfer the file. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Element (f) recites: 
[(f)] the processor of the second member node is configured to 
provide access to an individual user, receive the security electronic file from the master node, and 
perform operations on the security electronic file through data communication with another member node;

Elements (a) and (b) recite: “a master node,” “a first member node,” and “second member node.” Figure 3, which is to include all elements in the claim, does not disclose “another member node.”

    PNG
    media_image3.png
    648
    665
    media_image3.png
    Greyscale

It is unclear how many nodes are being pulled into the claims. It is also unclear whether the “another member node” is referring to a separate and distinct third member node or whether it is referencing the one of the three (3) nodes in the claim. Additionally, it is unclear whether the “another member node” is within the scope of the claims or whether it is merely defining context and not entitled to patentable weight.
For compact prosecution, the language and operations of the “another member node” is taken as intended use as follows.

Compact Prosecution
perform operations on the security electronic file through data communication with another member node;

perform operations on the security electronic file on a network;



Claim 21 is rejected under the same line of reasoning.
Dependent claims are rejected as each depends on independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US5892900) (“Ginter”).

Regarding claim 1:
see also col. 6 ll. 14-25)
based on a consumption event (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods), generate a request for an invoice; (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods)
transmit the request to the TAN (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods);
(a) the TAN is configured to: (col. 261 ll. 60-67 to col. 262 ll. 1-31 (discussing taxes))
(i) generate an invoice, based on an invoice request from the first member node, wherein the TAN is only allowed to generate the invoice; (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods), and (Fig. 49 Items “Meter Value” and “Billing Amount.”) (Note: Fig. 41d shows methods such as “Grant Budget” and “More Budget.” These are flexible general methods. Fig. 41b show plain “Event and optional information” for methods.” Note 2: Examiner is using the billing method in the flexible framework to teach the invoice.)
(ii) transmit the generated invoice to the second member node (col. 188 ll. 38-63; see also Fig. 2 (showing content creator 102)) (discussing billing method functions such as “allow a content creator 102 to expect a payment”), wherein only the TAN is capable of generating the invoice (col. 56 ll. 55-67) (Note: The VDE admin 116 sets up all the rules and controls, see Fig. 2 Item 116. Also, in one embodiment, the VDE Admin (which is also the Financial Clearinghouse) “generate[s] a bill and send[s] it to the content user,” see col. 56 ll. 30-40.);
 by the second member node: (Fig. 41d (showing nodes); col. 178 ll. 51-67 (explaining nodes with methods)); (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25)
see also Fig. 2 (showing content creator 102)) (discussing billing method functions such as “allow a content creator 102 to expect a payment”);
receive the invoice (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same));
transferring funds associated with the invoice (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)).

3.	 (Previously Presented) The security electronic file processing system according to claim 1, wherein the security electronic file is transmitted in an encrypted manner (col. 207 ll. 45-66 (encryption with VDE)) between relevant nodes of the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”).

4.	(Original) The security electronic file processing system according to claim 3, the at least one member node can be associated with a business entity and/or an individual, i.e., the business entity and/or the individual (col. 2 ll. 21-56, col. 280 ll. 7-60) are accessible to the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”) via one or more of the at least one member node (col. 283 ll. 35-67 “A VDE node….object’s distributors, object creators, client admins….”).

5.	(Original) The security electronic file processing system according to claim 4, wherein after the business entity being connected into the block chain via one or more of the at least one member node, the business entity can construct and send the security electronic file generation request via the member node(s) (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

6.	(Original) The security electronic file processing system according to claim 5, wherein after the individual being connected into the block chain via one or more of the at least one member node, the individual can receive the security electronic file via the member node(s), and can perform operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with (Note: Same section taught as above. Duplicative language.) through data communication with the member node(s) accessed by the business entity (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

7.	(Original) The security electronic file processing system according to claim 6, wherein the business entity is capable of querying and browsing (Note: The language of “querying and browsing” does not have any narrow meaning in the Spec. For example, PGPUB (0056, 0057) cursorily uses this language in a broad context. Examiner is taking this as receiving and viewing an invoice, see, e.g, Fig. 72B) (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills)) the security electronic file associated therewith via the member node (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

8.	(Original) The security electronic file processing system according to claim 7, wherein the individual is capable of querying and browsing the security electronic file (Fig. 72B) associated therewith via the member node  (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

9.	(Original) The security electronic file processing system according to claim 8, wherein before performing operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Examiner is using a payment to the Financial Institution to teach this limitation. PGPUB (0044) gives a species of “reimbursement.”), the member node accessed by the business entity is capable of verifying the validity (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25) (Note: PGPUB 0058 does not provide any meaning for “validity” for the invoice, which is the security file. As such, the chain of control is sufficient to teach this broad language.) of the security electronic file, and the operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Examiner is using a payment to the Financial Institution to teach this limitation. PGPUB (0044) gives a species of “reimbursement.”) are actually performed only after the verification is passed (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25).

21. (New) The security electronic file processing system according to claim 1, wherein transferring the ownership (col. 178 ll. 10-15 (“chain of handling and control”) (Note: The language of “ownership” is not given any narrow meaning in light of the Spec. For example, 0059 of the PGPUB cursorily uses this language in a broad context. As such, the chain of handling in Ginter is sufficient.) of the security electronic file and performing the resource transfer operation (Note: “resource transfer operation” is not given any narrow meaning in the Spec. This is a payment.) associated with the security electronic file are performed as a reimbursement process of the electronic invoice between the second member node access by the individual user and the another member node (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter.
Regarding claim 1:
by the first member node:

transmit the request to the TAN (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods);
(a) the TAN is configured to:
(i) generate an invoice, based on an invoice request from the first member node, wherein the TAN is only allowed to generate the invoice; (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods), and (Fig. 49 Items “Meter Value” and “Billing Amount.”) (Note: Fig. 41d shows methods such as “Grant Budget” and “More Budget.” These are flexible general methods. Fig. 41b show plain “Event and optional information” for methods.” Note 2: Examiner is using the billing method in the flexible framework to teach the invoice.)
(ii) transmit the generated invoice to the second member node (col. 188 ll. 38-63; see also Fig. 2 (showing content creator 102)) (discussing billing method functions such as “allow a content creator 102 to expect a payment”), wherein only the TAN is capable of generating the invoice (col. 56 ll. 55-67) (Note: The VDE admin 116 sets up all the rules and controls, see Fig. 2 Item 116. Also, in one embodiment, the VDE Admin (which is also the Financial Clearinghouse) “generate[s] a bill and send[s] it to the content user,” see col. 56 ll. 30-40.);
 by the second member node:
provide access to a user (col. 188 ll. 38-63; see also Fig. 2 (showing content creator 102)) (discussing billing method functions such as “allow a content creator 102 to expect a payment”);
receive the invoice (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same));


Therefore, it would have been obvious to a POSITA at the time of the effective filing time to combine the teachings of Ginter with itself. That is, Ginter is directed towards a distributed computing of the VDE nodes system (Fig. 41a) that allows for a plurality of methods to be chosen. (Fig. 41a Item 1000B) As such, a POSITA of an ordinary level of creativity would appreciate that distributed computing system are plastic frameworks that may be altered in any way to achieve a functional result. Accordingly, and assuming arguendo that Ginter does not anticipate, each of the elements may be disclosed in isolation. Then, Ginter may be reoriented to teach as obvious in order to offer flexibility to a computing environment. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.
Support for the VDE nodes can be found here: (Fig. 41d (showing nodes); col. 178 ll. 51-67 (explaining nodes with methods)); (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25).

3.	 (Previously Presented) The security electronic file processing system according to claim 1, wherein the security electronic file is transmitted in an encrypted manner (col. 207 ll. 45-66 (encryption with VDE)) between relevant nodes of the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”).

4.	(Original) The security electronic file processing system according to claim 3, the at least one member node can be associated with a business entity and/or an individual, i.e., the business entity and/or the individual (col. 2 ll. 21-56, col. 280 ll. 7-60) are accessible to the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”) via one or more of the at least one member node (col. 283 ll. 35-67 “A VDE node….object’s distributors, object creators, client admins….”).

5.	(Original) The security electronic file processing system according to claim 4, wherein after the business entity being connected into the block chain via one or more of the at least one member node, the business entity can construct and send the security electronic file generation request via the member node(s) (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

6.	(Original) The security electronic file processing system according to claim 5, wherein after the individual being connected into the block chain via one or more of the at least one member node, the individual can receive the security electronic file via the member node(s), and can perform operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Same section taught as above. Duplicative language.) through data communication with the member node(s) accessed by the business entity (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

7.	(Original) The security electronic file processing system according to claim 6, wherein the business entity is capable of querying and browsing (Note: The language of “querying and browsing” does not have any narrow meaning in the Spec. For example, PGPUB (0056, 0057) cursorily uses this language in a broad context. Examiner is taking this as receiving and viewing an invoice, see, e.g, Fig. 72B) (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills)) the security electronic file associated therewith via the member node (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

8.	(Original) The security electronic file processing system according to claim 7, wherein the individual is capable of querying and browsing the security electronic file (Fig. 72B) associated therewith via the member node  (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

9.	(Original) The security electronic file processing system according to claim 8, wherein before performing operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing (Note: Examiner is using a payment to the Financial Institution to teach this limitation. PGPUB (0044) gives a species of “reimbursement.”), the member node accessed by the business entity is capable of verifying the validity (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25) (Note: PGPUB 0058 does not provide any meaning for “validity” for the invoice, which is the security file. As such, the chain of control is sufficient to teach this broad language.) of the security electronic file, and the operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Examiner is using a payment to the Financial Institution to teach this limitation. PGPUB (0044) gives a species of “reimbursement.”) are actually performed only after the verification is passed (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25).

21. (New) The security electronic file processing system according to claim 1, wherein transferring the ownership (col. 178 ll. 10-15 (“chain of handling and control”) (Note: The language of “ownership” is not given any narrow meaning in light of the Spec. For example, 0059 of the PGPUB cursorily uses this language in a broad context. As such, the chain of handling in Ginter is sufficient.) of the security electronic file and performing the resource transfer operation (Note: “resource transfer operation” is not given any narrow meaning in the Spec. This is a payment.) associated with the security electronic file are performed as a reimbursement process of the electronic invoice between the second member node access by the individual user and the another member node (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20190288850 Beecham (directed towards blockchain file management system)
US7765581 Caronni (directed towards nodes for security)
US20040010701A1 Umebayashi (directed towards file management system)
US20080244030 Leitheiser (directed towards nodes within security system)
US20140075577A1 Lee (directed towards client-server model for document protection)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DENNIS G KERITSIS/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (02/10/2022) are herein referred to as “Rm.”